DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 2/5/2021 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Re claim 3, line 2, change the phrase “the plurality” to –a plurality—

	Re claim 4, line 3, change the phrase “the plurality” to –a plurality—

This application is in condition for allowance except for the presence of claim 5 directed to invention non-elected without traverse.  Accordingly, claim 5 has been cancelled.
Reasons For Allowance
Claims 1-4 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claim 1.  In particular, the prior art does not teach or suggest the particular subset of the process steps for forming a semiconductor device by screening, after the forming a first gate electrode film, the first gate insulating film by generating a potential difference between the first gate electrode film which is formed on the entire surface of the semiconductor substrate of the wafer, and a back surface of the semiconductor substrate of the wafer to apply an electric field to the first gate insulating film; determining the semiconductor substrate of the wafer which has been subjected to the screening; patterning the first gate electrode film after the determining the semiconductor substrate; removing, after the patterning the first gate electrode film, the first gate insulating film which is formed on the entire surface of the semiconductor substrate of the wafer from at least a region in which a second gate insulating film is to be formed; forming, after removing the first gate insulating film, the second gate insulating film on the semiconductor substrate of the wafer; forming a second gate electrode film on the entire surface of the semiconductor substrate of the wafer, the semiconductor substrate of the wafer including the second gate insulating film; screening, after the forming a second gate electrode film, the second gate insulating film by generating a potential difference between the second gate electrode film which is formed on the entire surface of the semiconductor substrate of the wafer, and the back surface of the semiconductor substrate of the wafer to apply an electric field to the second gate insulating film; determining the semiconductor substrate of the wafer which has been subjected to the screening; and patterning the second gate electrode film after the determining the semiconductor substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK S CHEN/Primary Examiner, Art Unit 2893